

116 HR 5463 IH: Healthy Meal Time Act of 2019
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5463IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Ms. Schrier (for herself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to require a study of the time and duration of school lunch periods, and for other purposes. 
1.Short titleThis Act may be cited as the Healthy Meal Time Act of 2019.  2.Meal time study and guidanceThe Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting after section 26 the following: 
 
27.Meal time study and guidance 
(a)StudyThe Secretary shall— (1)not later than 1 year after the date on which funds are first appropriated under subsection (c), enter into an agreement with an independent, nonpartisan, science-based research organization to carry out a study on the time lunches are served, recess is offered, and the duration of lunch periods at schools participating in the school lunch program under this Act; and 
(2)not later than 4 years after the date on which funds are first appropriated under subsection (c), publish on the publicly available website of the Department a report that includes the findings of the study required under paragraph (1). (b)Development and dissemination of best practicesThe Secretary shall— 
(1)not later than 1 year after the date on which the report required under subsection (a)(2) is published, in coordination with the Secretary of Education, establish a task force to— (A)review such report; 
(B)review other research relating to the time lunches are served, recess is offered, and the duration of lunch periods in schools; and (C)develop best practices with respect to the time lunches are served, recess is offered, and the duration of lunch periods in schools to ensure student health, including appropriate nutritional intake; and 
(2)not later than 2 years after the date on which the report required under subsection (a)(2) is published— (A)review the best practices developed under paragraph (1)(C); and 
(B)issue guidance with respect to such best practices to schools participating in the school lunch program under this Act. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for fiscal year 2021, to remain available until expended.. 
